Citation Nr: 9919548	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the 
nose.

2.  Entitlement to an increased rating for mixed type 
psychoneurosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service from February 1944 to March 
1945.  This appeal arises from an October 1994 rating 
decision of the Pittsburgh, Pennsylvania Regional Office 
(RO).  The case was remanded from the Board to the RO in 
March 1997 for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran currently has a deviated septum that was 
first manifest during service.

2.  The veteran's service-connected mixed type psychoneurosis 
renders him demonstrably unable to obtain or retain 
employment.   


CONCLUSIONS OF LAW

1.  A deviated septum was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for the assignment of a 100 percent rating 
for the veteran's mixed type psychoneurosis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.130, 
Diagnostic Code 9400 (as in effect prior to November 7, 
1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

On the January 1944 entrance physical examination, clinical 
evaluation of the nose was negative.  

A January 1945 hospital report shows that the veteran 
complained of frequent headaches over the frontal area for 4 
years.  Medical history also included several head injuries 
when the veteran was a child of 12.  Ever since entrance into 
the service, the veteran had complained of more frequent 
headaches.  He was seen in the ear, nose and throat clinic.  
A submucous resection was recommended for the purpose of 
curing the nasal blockage which may have caused his 
headaches.  On examination, the nasal septum was deviated to 
the right with almost complete blockage in the posterior 
third and subluxation of the anterior cartilage.  The 
diagnosis was nasal septum deviated to the right, cause 
undetermined.  A submucous resection was performed the next 
day.  The post operative diagnosis was deviated septum to the 
right posterior one-third. 

Medical history provided on neuropsychiatric examination in 
January 1945 includes two head injuries.  There had been no 
fracture discovered either time.  A deviation of the nasal 
septum had been found at the ENT clinic and the veteran was 
told that this was the cause of his headaches.  Shortly 
before the operation, the veteran was told by another 
physician that surgery would not help his headaches.  The 
diagnosis was moderate mixed type psychoneurosis manifested 
by anxiety tachycardia, insomnia, and by conversion symptoms 
of headaches without apparent organic basis that existed in a 
person of inadequacy.  It was determined that this disability 
had existed prior to service and had been aggravated during 
service. 

A March 1945 service medical notation reflects that the 
veteran had always been an inadequate, insecure individual 
who had been totally unable to adjust to army life.  His 
headaches had continued unabated.  It was recommended that 
the veteran be separated from the service.

By rating decision in March 1945, service connection was 
awarded for mixed type psychoneurosis and a 30 percent 
evaluation was assigned.  

On VA examination in January 1948, the veteran complained 
that his nose would get numb.

By rating decision in February 1948, a 10 percent rating for 
the veteran's psychoneurosis was assigned effective from 
April 1948. 

In a statement received in January 1949, the veteran 
indicated that he was still having severe headaches and that 
he suffered from pain in the area of the nose where some 
bones had been removed.

A January 1949 medical report indicates that the veteran 
reported trouble with chronic sinus headaches and stuffiness 
with blockage of the nose.  On examination, the nasal septum 
was badly deviated.  Nasal turbinates were boggy, enlarged 
and congested.  The diagnoses included deviated nasal septum.

On VA examination in March 1949, the veteran reported that an 
operation on his nose in service in 1945 gave him trouble and 
caused pain when the weather got cold.

In May 1994, the veteran submitted an increased rating claim 
for his psychoneurosis and a claim of service connection for 
residuals of nose surgery.  

On VA psychiatric examination in May 1994, it was noted that 
the veteran was retired and that he lived in a double room at 
the YMCA.  He had worked at a water plant from 1969 until his 
retirement in 1984.  He denied having any problems with co-
workers or supervisors.  Records did indicate that the 
veteran had a long history of irritation and being 
argumentative with family members and social acquaintances.  
There was no history of psychiatric treatment or counseling.  
He reported a history of mild depression.  The veteran 
reported that he had been nervous for 50 years.  He would 
shake and get into fights.  He never got married and he was 
unable to get along with people all through his life.  The 
veteran reported having a lot of girlfriends, but by the 
third or fourth date they would get into an argument.  He 
stated that he wished he knew why.  He would spend time 
reading newspapers or watching television.  The veteran had 
no hobbies.  He had one or two friends and he stated that he 
got along all right with his two siblings.  

On mental status examination, the veteran was casually but 
neatly dressed and appropriately groomed.  He was alert, 
oriented and cooperative.  Speech was relevant, coherent and 
at a normal rate.  Mood was somewhat dysphoric.  Thoughts for 
the most part appeared to be coherent, goal directed and 
without evidence of formal thought disorder.  Memory, 
concentration and attention were adequate.  He reported 
periods when his mind would go blank when he was not feeling 
well.  Reasoning appeared to be somewhat concrete.  Insight 
into his interpersonal difficulties appeared to be limited.  
The veteran described awakening early and getting little 
sleep each night.  He described a relatively isolated social 
pattern with a marked inability to sustain close 
interpersonal relationships.  

The diagnoses were primary type dysthymia and generalized 
anxiety disorder.  A GAF score of 41 was assigned.  By way of 
summary, the examiner noted that the veteran continued to 
experience depression and anxiety, as well as a preoccupation 
with physical complaints and the wrong he felt the military 
had done to him.  Although the veteran was retired, he had 
difficulty obtaining gainful employment until 1969 due to his 
symptoms.  He had a long history of marked interpersonal 
difficulties. 

On VA nose and sinus examination in June 1994, the veteran 
reported frontal headaches since 1944.  On examination, there 
was slight saddle nose deformity.  There was a slightly 
deviated septum to the right.  The diagnosis was frontal 
headaches, and it was doubtful that there was an etiology to 
sinuses or septal surgery.  A neurology evaluation was 
recommended.  

The veteran testified in February 1995 that his nervous 
condition was growing worse, he was unable to sleep at night, 
his family did not want to see him anymore because he was 
uptight and would fight with them and he was unable to 
socialize. 

On VA psychiatric examination in March 1995, the veteran 
reported having trouble falling asleep, being constantly 
nervous and irritated, and having a very short fuse.  He had 
a long history of interpersonal confrontations and 
frustration and essentially approached the world with a chip 
on his shoulder.  The veteran spent the majority of his time 
watching television and socializing with one or two friends 
on a very limited basis.  It was noted that after the May 
1994 VA psychiatric examination, the veteran had refused a 
referral to the VA mental health clinic.  The veteran today 
agreed to contact the mental health clinic for an initial 
evaluation with respect to obtaining some pharmacotherapy to 
help with his symptoms.  The diagnoses were moderate to 
severe chronic dysthymia; moderate generalized anxiety 
disorder; and mixed personality disorder with passive 
aggressive, obsessive compulsive, and some paranoid aspects.  
It was clear to the examiner that the veteran's history from 
day one had been adversely affected by his anxiety and 
depression.  He tended to have difficulty getting along with 
people, seemed somewhat paranoid in his approach, and tended 
to be a very self-protective and suspicious person who was 
easily drawn into arguments.  His frustration tolerance was 
almost nil.  The veteran had little or no insight into the 
nature of his difficulties, and he blamed them entirely on 
anxiety.  His symptoms currently appeared to be moderately 
severe, and he was certainly showing evidence of definite 
impairment in social adaptability that even affected his 
ability to work in the past.

By rating decision in May 1995, a 30 percent evaluation was 
assigned for psychiatric disability effective from the date 
of receipt of the current claim in May 1994.

The veteran indicated in a statement received in April 1997 
that he would not be submitting any additional evidence. 

On VA psychiatric examination in May 1997, the veteran 
reported an employment history of 30 jobs.  Although he was 
never fired from a job, he quit many times due to 
disagreements with supervisors and a dislike of the jobs.  
The veteran had been followed by VA on a quarterly basis 
since May 1995.  He had a history of noncompliance with 
medications, but it did appear that he attended appointments 
on a regular basis.  He currently was not taking medications 
as he felt they were not helping.  Extreme insomnia and daily 
severe headaches were reported.  He reported having few 
friends, and he was not very close with his family due to 
conflicts.  His irritability distressed him very much.  Also 
reported was a history of mild depressed mood.  On 
examination, the veteran was extremely irritable.  He spoke 
in a rather loud voice and became agitated when he was 
redirected back to the topic of the interview.  Speech was 
coherent but slightly loud and pressured at times.  Affect 
was slightly labile.  He reported a history of auditory 
hallucinations consisting of muffled voices.  Insight and 
judgment appeared poor.  

The veteran reported having difficulty in maintaining a 
residence due to nervousness and depression which was partly 
accountable for his move to the YMCA in 1970.  He was unable 
to cook or shop due to anxiety and he would eat quickly in 
restaurants.   The veteran described extreme difficulty 
interacting with family, co-workers and peers at the YMCA due 
to irritability and anxiety.  He had few friends and avoided 
social contact.  The diagnoses were generalized anxiety 
disorder; dysthymic disorder; mixed personality disorder with 
passive aggressive and narcissistic features and social 
isolation secondary to anxiety and dysthymia; and history of 
occupational dysfunction secondary to anxiety and dysthymia.  
A current GAF score of 40 was assigned.  Given the extent of 
the veteran's symptoms at this time, it was opined that it 
was unlikely that he would be able to sustain any type of 
employment.  Symptoms continued to significantly impact on 
his social functioning as he had conflicts with family 
members and had few satisfactory relationships with peers.  
As witnessed by the examiner, the veteran's irritability and 
agitation would likely cause significant impairment in his 
ability to relate satisfactorily with other people and to 
cope with any conflicts that might arise in his occupational 
functioning.  It was likely that the veteran was experiencing 
an increase in his psychiatric symptoms in that he appeared 
to be experiencing significant health problems.  It was the 
examiner's opinion that much of the veteran's social and 
occupational dysfunction was secondary to generalized anxiety 
disorder and dysthymic disorder.  

On VA neurologic examination in January 1998, the veteran 
described having headaches and "nerves."  The diagnoses 
were increased tone of the arms and gait that were compatible 
with Parkinson's disease, and atypical cluster headaches.  
Alternatively, there was a rare variant of nocturnal 
migraine.  


II.  Service connection claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The Board finds that the veteran's claim of entitlement to 
service connection for disability of the nose is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

The service medical records show that examination of the 
veteran's nose was negative on the January 1944 entrance 
physical examination.  A hospital report in January 1945 
includes a medical history of several head injuries prior to 
service.  The medical records do not show that the veteran's 
nose was injured as part of the preservice head injuries.  On 
examination in January 1945, the diagnosis was a nasal 
septum, deviated to the right, cause undetermined.  A 
submucous resection was performed.  

Thus, the evidence shows that no disability of the nose was 
found on the entrance physical examination in January 1944, 
but when the veteran was hospitalized in January 1945, a 
deviated septum of unknown cause or duration was found.  
Following service, on VA nose examination in June 1994, a 
slightly deviated septum to the right was found.  
Accordingly, the evidence supports the veteran's claim to the 
extent that it shows that the veteran currently has a 
deviated septum that was first shown to be manifest during 
service.  

III.  Increased rating claim.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his mixed type psychoneurosis are worse 
than currently evaluated; thus, he has presented a well-
grounded claim. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
VA rating examinations that present an adequate evidentiary 
base upon which to fairly and fully evaluate the veteran's 
psychiatric disability.  The Board therefore finds that the 
RO's duty to assist the veteran has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of the 
Department of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9400.  In addition, under 
the prior regulations, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  
38 C.F.R. § 4.129.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms employed under that 
regulation to describe symptomatology for rating purposes 
were "quantitative" in character.  To ensure that the Board 
meets the statutory requirement that it articulated as 
"reasons or bases" for its decision, the Court invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA held that 
the term "definite" under 38 C.F.R. § 4.132 is to be 
construed as "distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  This precedent opinion 
employed "rather large in extent or degree" as a further 
description of the considerable impairment that would warrant 
an evaluation of 50 percent for PTSD.  The Board is bound by 
precedent opinions issued by VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Consequently, in addressing the 
merits of the veteran's claim for an increased evaluation of 
his service-connected psychoneurosis, in relation to the 
regulations in effect prior to November 7, 1996, the Board 
will consider these interpretations of "definite" and 
"considerable".

Under the "new" regulations pertaining to rating 
psychiatric disabilities, in effect as of November 7, 1996, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (effective 
November 7, 1996).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

When evaluating a mental disorder under the revised 
regulations, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b) (1998).

The RO has evaluated the veteran's service-connected mixed 
type psychoneurosis as 30 percent disabling, under the both 
the "old" and "new" versions of Diagnostic Code 9400.

The evidence shows that the veteran has been examined by VA 
mental health care providers on several occasions in recent 
years.  In May 1994, March 1995, and May 1997 he was examined 
by different psychologists.  In May 1994, it was reported 
that the veteran had a long history of being irritable and 
argumentative with family and social acquaintances.  He would 
get into fights and he was never able to establish a lasting 
relationship due to his psychological problems.  He had no 
hobbies.  A GAF score of 41 was assigned.  On examination in 
March 1995, the examiner noted that the evidence showed 
definite impairment in social adaptability and the veteran's 
ability to work was affected.  For the first time, the 
veteran agreed to a referral to the VA mental health clinic.  
Moreover, the veteran testified in February 1995 that his 
nervous condition was growing worse.  He was unable to 
socialize and suffered from severe sleep disturbance.  

On VA examination in May 1997, the examiner noted that the 
veteran's irritability and agitation would likely cause 
significant impairment in his ability to relate 
satisfactorily with other people and to cope with any 
conflicts that might arise in his occupational functioning.  
A GAF score of 40 was assigned.  This represents a score 
assigned to individuals exhibiting some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The examiner concluded that it was 
unlikely that the veteran would be able to sustain any type 
of employment. 

The record demonstrates that the veteran has exhibited 
increasingly severe psychiatric symptoms and three VA 
examiners in recent years have essentially concluded that the 
veteran is unable to work due to his service connected 
psychoneurosis.  Accordingly, the Board finds that the 
veteran's psychiatric disability prevents him from obtaining 
or retaining employment.  Therefore, under the regulations 
pertaining to rating psychiatric disabilities in effect prior 
to November 7, 1996, the Board concludes that a 100 percent 
rating is warranted.  In view of the foregoing, the Board 
need not reach the issue of whether an increased rating is 
warranted under the new criteria for rating psychiatric 
disabilities in effect from November 7, 1996.  


ORDER

Entitlement to service connection for a deviated septum is 
granted.


Entitlement to a 100 percent rating for mixed type 
psychoneurosis is granted, subject to the law and regulations 
pertaining to the award of monetary payments.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

